300 So. 2d 749 (1974)
Don Garriga CHAPMAN, Appellant,
v.
STATE of Florida, Appellee.
No. V-341.
District Court of Appeal of Florida, First District.
September 12, 1974.
Rehearing Denied October 11, 1974.
*750 Richard W. Ervin, III, Public Defender, and David J. Busch, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Carolyn M. Snurkowski, Asst. Atty. Gen., for appellee.
PER CURIAM.
This is an appeal from an order of the trial court denying a motion under Rule 3.850 F.R.Cr.P. to vacate appellant's previous conviction and sentence. It affirmatively appears from the motion that appellant has fully served the sentence he attacks and is now serving a sentence in the United States Penitentiary at Atlanta, Georgia.
Rule 3.850, by its terms, applys only to "a prisoner in custody under sentence of a court established by the Laws of Florida." Since appellant is not in Florida custody, he is not entitled to relief under said rule. See McDowell v. State, Fla.App. (1st) 195 So. 2d 586.
Affirmed.
RAWLS, C.J., and McCORD and JOHNSON, JJ., concur.